Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed December 9, 2021 has been entered.  Claims 1, 4-5, 7-9, 12-14, 32 and 34 have been amended.  Claims 15-25 and 27-29 have been canceled.  Claims 9-14 are withdrawn.  Currently, claims 1-8, 26 and 30-34 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 8-12, filed December 9, 2021, with respect to the rejection(s) of claim(s) 1-8, 26 and 30-34 under 35 U.S.C. 102 or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Carlson (US PG Pub 2019/0167985).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 32is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2019/0167985) in view of Risi et al. (US PG Pub 2012/0130465).
Regarding claim 1, Carlson discloses an apparatus comprising: a flexible body having one or more electrodes 160; an implantable housing 100 remote from the flexible body; a stimulator 130 disposed in the implantable housing and configured to deliver stimulation to vestibular tissue of a recipient via the one or more electrodes, wherein the vestibular tissue includes one or more from a group of an otolith organ and a vestibular canal (“semicircular canals” [0042]), and wherein the stimulation is configured to evoke vestibular function (“balance” [0042]) of the recipient; and a lead 150 for electrically connecting the one or more electrodes to the stimulator (fig. 1).  Carlson discloses accessing the cochlea through an oval window ([0062]) of the recipient, meeting the claimed language but Risi et al. further emphasizes that otholithic stimulation via implantation of the vestibule can be accessed through the oval window ([0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the device of Carlson would be capable of being used to access vestibular tissue of a recipient through an oval window, as is known in the art evidenced further by Risi et al.’s teachings.
Regarding claim 8, Carlson discloses the flexible body has an elongate shape (fig. 1) but does not expressly disclose the flexible body has a thickness less than a width. However, lacking any specific criticality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee et al. and change the shape of the flexible body since a change in shape involves only routine skill in the art and such a change would not appear to alter the operation of the device and the results of such a change would be reasonably predictable.
Regarding claim 32, Carlson discloses the one or more electrodes comprises a plurality of electrodes ([0047]) but does not expressly disclose three or more electrodes arranged linearly. It would have been obvious to one of ordinary skill in the art before the effective filing date to include three or more electrodes arranged linearly as a duplication and rearrangement of parts involves only routine skill in the art and such a rearrangement would not appear to alter the operation of the device and the results of such a rearrangement would be reasonably predictable.

Claims2-3, 26, 30-31, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2019/0167985) in view of Risi et al. (US PG Pub 2012/0130465) as applied to claims 1, 8 and 32 above, and further in view of Lee et al. (US PG Pub 2018/0304077).
Regarding claims 2-3, Carlson does not expressly disclose details of the electrodes, such as a respective tip configured to resist penetrating oval window tissue to a depth of 1 mm or less.  Lee et al. is considered analogous in the art of an apparatus also configured for implanting within the vestibular system, and teaches one or more electrodes 23 each comprised of a respective tip configured to resist penetrating oval window tissue (“The location of oval window T3-round window T2 is suitable for using a planar electrode for a minimally invasive way.” [0039]; “Compared to the inserted type, the planar electrode can reduce the degree of invasion.” [0030]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson to use a planar 
Regarding claims 26, 30, Carlson does not expressly disclose a reference electrode; a reference electrode lead coupled to the reference electrode for electrically coupling the reference electrode to the implantable housing; and a reference electrode fastener configured to fasten the reference electrode to middle ear anatomy.  Lee et al. teaches providing a reference electrode (“counter electrode”); a reference electrode lead coupled to the reference electrode for electrically coupling the reference electrode to the implantable housing (fig. 4); and a reference electrode fastener (“needle”) configured to fasten the reference electrode to middle ear anatomy (“stapes footplate ligament T1” [0039)); wherein the reference electrode comprises a triangular shape with a point configured to pierce tissue (“needle” [0038)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson with the teachings of Lee et al. in order to provide an easier way of observing biological reactions and safer stimulation ([0035]).
Regarding claims 31 and 33, Carlson does not expressly disclose wherein the flexible body comprises a shape of an n-sided polygon, where n is an integer three or greater.  Lee et al. teaches the flexible body and electrode comprises a pyramidal shape having an n-sided base, where n is an integer three or greater (“electrode may be formed as... a pyramid” [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson to use a pyramidal shaped electrode as taught by Lee e al. in order to provide a simple electrode structure and yet a minimally invasive option of implanting the electrode at the oval window ([0055]).
Regarding claim 34, Carlson does not expressly disclose wherein each respective tip has a blunt shape, thereby being configured to resist penetrating tissue of the oval window. Lee et al. teaches wherein each respective tip has a blunt shape (“electrode may be formed as... a circle, a rectangle, a cylinder” [0038]), thereby being configured to resist penetrating tissue of the oval window (“The .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2019/0167985) in view of Risi et al. (US PG Pub 2012/0130465) as applied to claims 1, 8 and 32 above, and further in view of Bhatnagar (US PG Pub 2021/0131251).
Regarding claim 4, Carlson does not expressly disclose the apparatus is configured to deliver the stimulation according to a predetermined schedule generated based on a calibration, and wherein the predetermined schedule indicates an intensity of the stimulation and when to deliver the stimulation to the vestibular tissue.  Bhatnagar teaches it is known in the art to develop a stimulation schedule based on a calibration ([0012], [0034]), the schedule indicating the parameters of the stimulation ([0034]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson to deliver stimulation according to a schedule predetermined based on a calibration of the device as taught by Bhatnagar in order to better provide stimulation parameters that are determined from a baseline of the patient.

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2019/0167985) in view of Risi et al. (US PG Pub 2012/0130465) as applied to claims 1, 8 and 32 above, and further in view of Miller, III et al. (US PG Pub 2009/0163978).
Regarding claims 5-6, Carlson does not expressly disclose the flexible body defines a first surface configured to contact oval window tissue; and a second surface configured to contact a portion of an ossicular chain of the recipient, the flexible body configured to conduct vibrations from the ossicular chain to the oval window tissue.  Miller, Ill et al. teaches it is known in the art to deliver stimulation to surfaces of the ossicular chain and the oval window via selected electrodes of a cochlear electrode array or to drive an actuator to conduct vibrations from the ossicular chain to the oval window tissue ([0005]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson to try to deliver stimulation to the oval window and ossicular chain of the patient as taught by Miller, Ill et al. as it is a known region of the ear for delivering vestibular stimulation and therefore not novel in the art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US PG Pub 2019/0167985) in view of Risi et al. (US PG Pub 2012/0130465) as applied to claims 1, 8 and 32 above, and further in view of Van Den Heuvel (US PG Pub 2011/0093039).
Regarding claim 7, Carlson does not expressly disclose the stimulator is configured to deliver stimulation without respect to a communication from a source external to the recipient. Van Den Heuvel teaches it is known in the art for an information scheduler 40 to control/coordinate delivery of information signals for a signal generator to output for stimulation to the recipient ([0065]), the information scheduler 40 either being integrated in the external device or the implantable component of the hearing prosthesis ([0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Carlson to include an information scheduler integrated with the implantable stimulator as taught by Van Den Heuvel in order to control/coordinate delivery of information signals based on an input signal analysis signal ([0010]), the information scheduler being positioned internal to the recipient as a rearrangement of parts involves only routine .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERICA S LEE/Primary Examiner, Art Unit 3792